 
 
I 
108th CONGRESS 2d Session 
H. R. 4108 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2004 
Mr. Nethercutt (for himself, Mr. Nadler, Mr. Shays, Mr. Engel, Mr. Bachus, Mr. Berman, Mr. Clay, Mr. Davis of Illinois, Mrs. Davis of California, Mr. Grijalva, Mr. Holden, Mr. Hoyer, Mrs. Lowey, Mr. Pence, Ms. Schakowsky, Mr. Sherman, Mr. Weiner, Mr. Wexler, Mr. Pascrell, Mr. Ruppersberger, Mr. Hoeffel, and Ms. Kaptur) introduced the following bill; which was referred to the Select Committee on Homeland Security, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) to provide for homeland security assistance for high-risk nonprofit organizations, and for other purposes. 
 
 
1.Short title This Act may be cited as the High Risk Nonprofit Security Enhancement Act of 2004.  
2.FindingCongress finds that there is a public interest in protecting high-risk nonprofit organizations from international terrorist attacks that would disrupt the vital services such organizations provide to the people of the United States and threaten the lives and well-being of United States citizens who operate, utilize, and live or work in proximity to such organizations.   
3.Purposes The purposes of this Act are to— 
(1)establish within the Department of Homeland Security a program to protect United States citizens at or near high-risk nonprofit organizations from international terrorist attacks through loan guarantees and Federal contracts for security enhancements and technical assistance;   
(2)establish a program within the Department of Homeland Security to provide grants to local governments to assist with incremental costs associated with law enforcement in areas in which there are a high concentration of high-risk nonprofit organizations vulnerable to international terrorist attacks; and   
(3)establish an Office of Community Relations and Civic Affairs within the Department of Homeland Security to focus on security needs of high-risk nonprofit organizations with respect to international terrorist threats.   
4.Authority to enter into contracts and issue Federal loan guaranteesThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the following: 
 
XVIIIProtection of citizens at high-risk nonprofit organizations 
1801.Definitions 
In this title: 
(1)Contract The term contract means a contract between the Federal Government and a contractor selected from the list of certified contractors to perform security enhancements or provide technical assistance approved by the Secretary under this title.  
(2)Favorable repayment termsThe term favorable repayment terms means the repayment terms of loans offered to nonprofit organizations under this title that— 
(A)are determined by the Secretary, in consultation with the Secretary of the Treasury, to be favorable under current market conditions;   
(B)have interest rates at least 1 full percentage point below the market rate; and   
(C)provide for repayment over a term not less than 25 years.   
(3)Nonprofit organizationThe term nonprofit organization means an organization that— 
(A)is described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code; and  
(B)is designated by the Secretary under section 1803(a).  
(4)Security enhancementsThe term security enhancements— 
(A) means the purchase and installation of security equipment in real property (including buildings and improvements), owned or leased by a nonprofit organization, specifically in response to the risk of attack at a nonprofit organization by an international terrorist organization;  
(B)includes software security measures; and  
(C)does not include enhancements that would otherwise have been reasonably necessary due to nonterrorist threats.  
(5)Technical assistanceThe term technical assistance— 
(A) means guidance, assessment, recommendations, and any other provision of information or expertise which assists nonprofit organizations in—  
(i)identifying security needs;   
(ii)purchasing and installing security enhancements;   
(iii)training employees to use and maintain security enhancements; or   
(iv)training employees to recognize and respond to international terrorist threats; and   
(B)does not include technical assistance that would otherwise have been reasonably necessary due to nonterrorist threats.  
1802.Authority to enter into contracts and issue Federal loan guarantees 
(a)In generalThe Secretary may—  
(1)enter into contracts with certified contractors for security enhancements and technical assistance for nonprofit organizations; and   
(2)issue Federal loan guarantees to financial institutions in connection with loans made by such institutions to nonprofit organizations for security enhancements and technical assistance.   
(b)LoansThe Secretary may guarantee loans under this title— 
(1)only to the extent provided for in advance by appropriations Acts; and  
(2)only to the extent such loans have favorable repayment terms.  
1803.Eligibility criteria 
(a)In generalThe Secretary shall designate nonprofit organizations as high-risk nonprofit organizations eligible for contracts or loans under this title based on the vulnerability of the specific site of the nonprofit organization to international terrorist attacks.   
(b)Vulnerability determinationIn determining vulnerability to international terrorist attacks and eligibility for security enhancements or technical assistance under this title, the Secretary shall consider— 
(1)threats of international terrorist organizations (as designated by the State Department) against any group of United States citizens who operate or are the principal beneficiaries or users of the nonprofit organization;   
(2)prior attacks, within or outside the United States, by international terrorist organizations against the nonprofit organization or entities associated with or similarly situated as the nonprofit organization;   
(3)the symbolic value of the site as a highly recognized United States cultural or historical institution that renders the site a possible target of international terrorism;   
(4)the role of the nonprofit organization in responding to international terrorist attacks; and  
(5)any recommendations of the applicable State Homeland Security Authority established under section 1806 or Federal, State, and local law enforcement authorities.   
(c)DocumentationIn order to be eligible for security enhancements, technical assistance or loan guarantees under this title, the nonprofit organization shall provide the Secretary with documentation that— 
(1)the nonprofit organization hosted a gathering of at least 100 or more persons at least once each month at the nonprofit organization site during the preceding 12 months; or   
(2)the nonprofit organization provides services to at least 500 persons each year at the nonprofit organization site.   
(d)Technical assistance organizationsIf 2 or more nonprofit organizations establish another nonprofit organization to provide technical assistance, that established organization shall be eligible to receive security enhancements and technical assistance under this title based upon the collective risk of the nonprofit organizations it serves.  
1804.Use of loan guaranteesFunds borrowed from lending institutions, which are guaranteed by the Federal Government under this title, may be used for technical assistance and security enhancements.  
1805.Nonprofit organization applications 
(a)In generalA nonprofit organization desiring assistance under this title shall submit a separate application for each specific site needing security enhancements or technical assistance.  
(b)ContentEach application shall include— 
(1)a detailed request for security enhancements and technical assistance, from a list of approved enhancements and assistance issued by the Secretary under this title;   
(2)a description of the intended uses of funds to be borrowed under Federal loan guarantees; and   
(3)such other information as the Secretary shall require.   
(c)Joint applicationTwo or more nonprofit organizations located on contiguous sites may submit a joint application.  
1806.Review by State Homeland Security Authorities 
(a)Establishment of State Homeland Security AuthoritiesIn accordance with regulations prescribed by the Secretary, each State may establish a State Homeland Security Authority to carry out this title.  
(b)Applications 
(1)SubmissionApplications shall be submitted to the applicable State Homeland Security Authority.   
(2)EvaluationAfter consultation with Federal, State, and local law enforcement authorities, the State Homeland Security Authority shall evaluate all applications using the criteria under section 1803 and transmit all qualifying applications to the Secretary ranked by severity of risk of international terrorist attack.   
(3)AppealAn applicant may appeal the finding that an application is not a qualifying application to the Secretary under procedures that the Secretary shall issue by regulation not later than 90 days after the date of enactment of this title.  
1807.Security enhancement and technical assistance contracts and loan guarantees 
(a) In GeneralUpon receipt of the applications, the Secretary shall select applications for execution of security enhancement and technical assistance contracts, or issuance of loan guarantees, giving preference to the nonprofit organizations determined to be at greatest risk of international terrorist attack based on criteria under section 1803.  
(b)Security Enhancements and Technical Assistance; Followed by Loan GuaranteesThe Secretary shall execute security enhancement and technical assistance contracts for the highest priority applicants until available funds are expended, after which loan guarantees shall be made available for additional applicants determined to be at high risk, up to the authorized amount of loan guarantees. The Secretary may provide with respect to a single application a combination of such contracts and loan guarantees.   
(c)Joint applicationsSpecial preference shall be given to joint applications submitted on behalf of multiple nonprofit organizations located in contiguous settings.   
(d)Maximizing Available FundsSubject to subsection (b), the Secretary shall execute security enhancement and technical assistance contracts in such amounts as to maximize the number of high-risk applicants nationwide receiving assistance under this title.  
(e)Applicant NotificationUpon selecting a nonprofit organization for assistance under this title, the Secretary shall notify the nonprofit organization that the Federal Government is prepared to enter into a contract with certified contractors to install specified security enhancements or provide specified technical assistance at the site of the nonprofit organization.  
(f)Certified Contractors 
(1)In generalUpon receiving a notification under subsection (e), the nonprofit organization shall select a certified contractor to perform the specified security enhancements, from a list of certified contractors issued and maintained by the Secretary under subsection (j).   
(2)ListThe list referred to in paragraph (1) shall be comprised of contractors selected on the basis of— 
(A)technical expertise;  
(B)performance record including quality and timeliness of work performed;  
(C)adequacy of employee criminal background checks; and   
(D)price competitiveness.   
(3)Other certified contractorsThe Secretary shall include on the list of certified contractors additional contractors selected by senior officials at State Homeland Security Authorities and the chief executives of county and other local jurisdictions. Such additional certified contractors shall be selected on the basis of the criteria under paragraph (2).  
(g)Ensuring the Availability of ContractorsIf the list of certified contractors under this section does not include any contractors who can begin work on the security enhancements or technical assistance within 60 days after applicant notification, the nonprofit organization may submit a contractor not currently on the list to the Secretary for the Secretary’s review. If the Secretary does not include the submitted contractor on the list of certified contractors within 60 days after the submission and does not place an alternative contractor on the list within the same time period (who would be available to begin the specified work within that 60-day period), the Secretary shall immediately place the submitted contractor on the list of certified contractors and such contractor shall remain on such list until— 
(1)the specified work is completed; or  
(2)the Secretary can show cause why such contractor may not retain certification, with such determinations subject to review by the Comptroller General of the United States.   
(h)ContractsUpon selecting a certified contractor to provide security enhancements and technical assistance approved by the Secretary under this title, the nonprofit organization shall notify the Secretary of such selection. The Secretary shall deliver a contract to such contractor within 10 business days after such notification.  
(i)Contracts for Additional Work or UpgradesA nonprofit organization, using its own funds, may enter into an additional contract with the certified contractor, for additional or upgraded security enhancements or technical assistance. Such additional contracts shall be separate contracts between the nonprofit organization and the contractor.  
(j)Expediting AssistanceIn order to expedite assistance to nonprofit organizations, the Secretary shall—  
(1)compile a list of approved technical assistance and security enhancement activities within 45 days after the date of enactment of this title;   
(2)publish in the Federal Register within 60 days after such date of enactment a request for contractors to submit applications to be placed on the list of certified contractors under this section;   
(3)after consultation with the Secretary of the Treasury, publish in the Federal Register within 60 days after such date of enactment, prescribe regulations setting forth the conditions under which loan guarantees shall be issued under this title, including application procedures, expeditious review of applications, underwriting criteria, assignment of loan guarantees, modifications, commercial validity, defaults, and fees; and   
(4)publish in the Federal Register within 120 days after such date of enactment (and every 30 days thereafter) a list of certified contractors, including those selected by State Homeland Security Authorities, county, and local officials, with coverage of all 50 States, the District of Columbia, and the territories.   
1808.Local law enforcement assistance grants 
(a)In GeneralThe Secretary may provide grants to units of local government to offset incremental costs associated with law enforcement in areas where there is a high concentration of nonprofit organizations.   
(b)UseGrant funds received under this section may be used only for personnel costs or for equipment needs specifically related to such incremental costs.   
(c)Maximization of ImpactThe Secretary shall award grants in such amounts as to maximize the impact of available funds in protecting nonprofit organizations nationwide from international terrorist attacks.  
1809.Office of Community Relations and Civic Affairs 
(a)In GeneralThere is established within the Department, the Office of Community Relations and Civic Affairs to administer grant programs for nonprofit organizations and local law enforcement assistance.   
(b)Additional ResponsibilitiesThe Office of Community Relations and Civic Affairs shall— 
(1)coordinate community relations efforts of the Department;   
(2)serve as the official liaison of the Secretary to the nonprofit, human and social services, and faith-based communities; and   
(3)assist in coordinating the needs of those communities with the Citizen Corps program.  
1810.Authorization of appropriations and loan guarantees 
(a)Nonprofit organizations programThere are authorized to be appropriated to the Department to carry out the nonprofit organization program under this title, $100,000,000 for fiscal year 2005 and such sums as may be necessary for fiscal years 2006 and 2007.   
(b)Local law enforcement assistance grantsThere are authorized to be appropriated to the Department for local law enforcement assistance grants under section 1808, $50,000,000 for fiscal year 2005 and such sums as may be necessary for fiscal years 2006 and 2007.  
(c)Office of Community Relations and Civic AffairsThere are authorized to be appropriated to the Department for the Office of Community Relations and Civic Affairs under section 1809, $5,000,000 for fiscal year 2005 and such sums as may be necessary for fiscal years 2006 and 2007.   
(d)Loan Guarantees 
(1)Authorization of appropriationsThere are authorized to be appropriated in each of fiscal years 2005, 2006, and 2007, such amounts as may be required under the Federal Credit Act with respect to Federal loan guarantees authorized by this title, which shall remain available until expended.  
(2)LimitationThe aggregate value of all loans for which loan guarantees are issued under this title by the Secretary may not exceed $250,000,000 in each of fiscal years 2005, 2006, and 2007. .  
5.Technical and conforming amendmentThe table of contents under section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101(b)) is amended by adding at the end the following: 
 
 
TITLE XVIII—Protection of citizens at high-risk nonprofit organizations 
Sec. 1801. Definitions 
Sec. 1802. Authority to enter into contracts and issue Federal loan guarantees 
Sec. 1803. Eligibility criteria 
Sec. 1804. Use of loan guarantees 
Sec. 1805. Nonprofit organization applications 
Sec. 1806. Review by State Homeland Security Authorities 
Sec. 1807. Security enhancement and technical assistance contracts and loan guarantees 
Sec. 1808. Local law enforcement assistance grants 
Sec. 1809. Office of Community Relations and Civic Affairs 
Sec. 1810. Authorization of appropriations and loan guarantees.  
 
